DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding the IDS of 7/9/21, the Foreign patent documents of RU2015140216A and CN106535741A have not been submitted. What was submitted instead was a translation of an abstract, which are non-patent literature. These have been considered, but they have not been noted correctly in the IDS.

Claim Objections
Claims 11-17 are objected to because of the following informalities:  1) In claim 11, “is subset of time” and “based on first electrical potential time” should be “is a subset of time” and “based on a first electrical potential time”, 2) In claim 14, “is subset of time” should be “is a subset of time”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 1, line 5, and Claim 18, line 7, “the first peak electrical potential” (singular) lacks clear antecedent basis and creates a number of issues regarding the clarity of the scope of the claims. Each of claims 1 and 18 introduces “a number of first peak electrical potentials from the plurality of first tissue electrical potentials” before “the first peak electrical potential”. However, the ordinary meaning of “a number of” is “several” (The American Heritage Dictionary of Idioms, 2013), which is contrary to a single peak as claimed in “the first peak electrical potential”. This makes it unclear on whether the claim seeks to expand the ordinary meaning of “a number of” by including a single peak, and if not, what “the first peak electrical potential” refers back to (ie., the first, in sequence, of several peaks?). 
The same applies to “the number of first peak electrical potential” (singular) in the same claims, which also lacks clear antecedence.
For Claim 11, “the first electrical potentials (plural) time” lacks clear antecedence as it is not clear whether it refers to “a first electrical potential (singular) time” or not.When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130253349 by Hayam.

Regarding claim 1, Hayam discloses a method comprising: 
sensing a plurality of first tissue electrical potentials at a first organ area of an organ (par. 37, Fig. 2: ECG detection), by one electrode on a catheter (par. 37-38, Fig. 1: electrodes 20); 
determining a number of first peak electrical potentials from the plurality of first tissue electrical potentials wherein the first peak electrical potential exceeds a potential threshold [e.g. par. 44, 5833: CFAE regions of the ECG are detected based on two or more deflections/peaks NODs (number of qualifying deflections) within a period of time; also, Fig. 4, step 158; NOD detection thresholds are shown in Table I]; 
determining a first visual characteristic based on the number of first peak electrical potential; and  displaying a rendering of the organ comprising the first organ area such that the rendering of the first organ area comprises the first visual characteristic (e.g. Fig. 4, par. 62: number of deflections/peaks (NODs) are color mapped on the heart model).
Regarding claim 2, Hayam discloses the method of claim 1, wherein the first visual characteristic is selected from one of a color (par. 62).
Regarding claim 3, Hayam discloses the method of claim 1, wherein the first visual characteristic is determined based on predetermined ranges (as shown by the bar in Fig. 4).
Regarding claim 4, Hayam discloses the method of claim 1, further comprising: sensing a plurality of second tissue electrical potentials at a second organ area of the organ, by the one or more electrodes on the catheter; determining a number of second peak electrical potentials from the plurality of second tissue electrical potentials such that a second peak electrical potential exceeds the potential threshold; determining a second visual characteristic based on the number of second peak electrical potentials ; and displaying the rendering of the organ comprising the second organ area such that the rendering of the second organ area comprises the second visual characteristic (as shown in Fig. 4 for the multiple NOD regions in the 3D map of the heart).
Regarding claim 5, Hayam discloses the method of claim 4, wherein the first visual characteristic is a first color and the second visual characteristic is a second color (as shown in Fig. 4 for the color gradients of the bar chart).
Regarding claim 6, Hayam discloses the method of claim 4, wherein the first visual characteristic is based on a ratio between the number of first peak electrical potentials and the number of second peak electrical potentials (all colors/levels in the bar chart of Fig. 4 can be considered as a ratio of one another, e.g. 12 and 4 have a ratio of 3:1).
Regarding claim 7, Hayam discloses the method of claim 4, wherein a count of the plurality of first tissue electrical potentials and a count of the plurality of second tissue electrical potentials is the same (as shown in Fig. 4 there are multiple regions with the same color, ie. NODs).
Regarding claim 8, Hayam discloses the method of claim 4, wherein a first duration of time spent sensing the plurality of first tissue electrical potentials is the same as a second duration of time spent sensing the second tissue electrical potentials (par. 56: the WOI are the same).
Regarding Claim 9, Hayam discloses the method of claim 1, wherein determining the first visual characteristic is further based on one neighboring peak electrical potentials (par. 62: it is based on the number of neighboring peaks in a ECG region of interest; Also, the multiple sites are shown in Fig. 4).
Regarding Claim 9, Hayam discloses the method of claim 9, wherein the neighboring peak electrical potential corresponds to a neighboring points within a region surrounding the first organ area (multiple neighboring sites as shown in Fig. 4).
Regarding Claim 11, Hayam discloses a method comprising: 
sensing, for a first duration of time, a plurality of first tissue electrical potentials at a first organ area of an organ, by one electrode on a catheter (par. 37, Fig. 2: ECG detection; par. 37-38, Fig. 1: electrodes 20); 
determining a first electrical potential time, such that the first electrical potentials time is subset of time, of the first duration of time, that the first tissue electrical potentials exceed a potential threshold (Fig. 2, Table I: TFT total fractionation time includes both times and durations of deflections which exceed all of a noise potential threshold, a max or min potential voltage threshold and a potential duration threshold within a window of interest WOI; Fig. 3: step 162; Note that the NOD values also meet the claimed limitations as detecting a deflection requires detecting both a time and duration above a time and voltage threshold, so the interpretations that apply to Claims 1-10, also apply to Claims 11-17, and will not be repeated herein); 
determining a first visual characteristic based on first electrical potential time; and displaying a rendering of the organ comprising the first organ area such that the rendering of the first organ area comprises the first visual characteristic (e.g. Fig. 5: TFT values display over the heart model).
Regarding Claim 12, Hayam discloses the method of claim 11, wherein the first visual characteristic is a color (par. 62).
Regarding Claim 13, Hayam discloses the method of claim 11, wherein the first visual characteristic is determined based on predetermined time ranges (Fig. 5, see bar chart of TFT values).

Regarding Claim 14, Hayam discloses the method of claim 11, further comprising: sensing, for a second duration of time, a plurality of second tissue electrical potentials at a second organ area of the organ, by the one or more electrodes on the catheter; determining a second electrical potential time, such that the second electrical potential time is subset of time, from the second duration of time, that the second tissue electrical potential exceeds the potential threshold; determining a second visual characteristic based on the second electrical potential time; and displaying the rendering of the organ comprising the second organ area such that the rendering of the second organ area comprises the second visual characteristic (as shown in Fig. 5 for the multiple TFT regions in the 3D map of the heart).
Regarding Claim 15, Hayam discloses the method of claim 14, wherein the first visual characteristic is based on a ratio between the first electrical potential time and the second electrical potential time (all colors/levels in the bar chart of Fig. 5 can be considered as a ratio of one another, e.g. 90 and 35 have a ratio of 18:7).
Regarding Claim 16, Hayam discloses the method of claim 14, wherein the first visual characteristic is further based on the electrical potential time divided by the first duration of time (given that the WOI is preset to a certain time, TFT can be considered as a ratio of that time).
Regarding Claim 17, Hayam discloses the method of claim 11, wherein determining the first visual characteristic is further based on one or more neighboring peak electrical potentials (multiple neighboring sites as shown in Fig. 4).

Regarding Claim 18, Hayam discloses a system comprising: 
a catheter comprising one electrode and configured to sense a plurality of first tissue electrical potentials at a first organ area of an organ (par. 37, Fig. 2: ECG detection; par. 37-38, Fig. 1: electrodes 20); 
a processor configured to: 
	receive the plurality of first tissue electrical potentials (par. 37, Fig. 2: ECG detection); 
determine a number of first electrical potentials from the plurality of first tissue electrical potentials such that the first electrical potential exceeds a potential threshold [e.g. par. 44, 5833: CFAE regions of the ECG are detected based on two or more deflections/peaks NODs (number of qualifying deflections) within a period of time; NOD detection thresholds are shown in Table I]; 
determine a first visual characteristic based on the number of first electrical potentials; and a display configured to render the organ comprising the first organ area such that the render of the first organ area comprises the first visual characteristic  (e.g. Fig. 4, par. 62: number of deflections/peaks (NODs) are color mapped on the heart model).
Regarding Claim 19, Hayam discloses the system of claim 18 wherein the display is a monitor (Fig. 1: monitor 34).
Regarding Claim 20, Hayam discloses the system of claim 18, wherein the catheter is one of a single electrode and a multi electrode catheter (Fig. 1: catheter with electrode 20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792